Citation Nr: 1439001	
Decision Date: 09/02/14    Archive Date: 09/09/14

DOCKET NO.  09-35 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran and one additional witness


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1963 to August 1966 and from April 1968 to April 1971, with subsequent National Guard service.  

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a March 2009 rating decision of the Muskogee, Oklahoma, VA Regional Office (RO). 

The Veteran testified before the undersigned at a videoconference Board hearing in October 2011.  A transcript of the hearing has been associated with the claims file.

In March 2012, the Board reopened the previously denied claims and then remanded the issues on appeal to the RO via the Appeals Management Center (AMC), in Washington, DC, for further development.

The Board again remanded the claim for further development in October 2013.  

The previously appealed claims of entitlement to service connection for posttraumatic stress disorder and bilateral hearing loss were granted in August 2013 and June 2014 rating decisions, respectively.  The Board considers these decisions to be a full grant of benefits sought on appeal and to date the Veteran has not filed a notice of disagreement with the assigned ratings or effective dates of the awards.  As such, the claims are no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  

This case was processed using VBMS.  A review of the Veteran's Virtual VA claims file reveals VA treatment records dated October 2011 to January 2013.  


FINDING OF FACT

Tinnitus is not shown to be causally or etiologically related to any disease, injury, or incident in service.
CONCLUSION OF LAW

The criteria for entitlement to service connection for tinnitus are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information regarding the disability rating and effective date for the award of benefits if service connection is awarded.  Id. at 486.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

The U.S. Court of Appeals for the Federal Circuit previously held that any errors in notice required under the VCAA should be presumed to be prejudicial to the claimant unless VA shows that the error did not affect the essential fairness of the adjudication.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Under Sanders, VA bore the burden of proving that such an error did not cause harm.  Id.  
In the case Shinseki v. Sanders, 129 S.Ct. 1696 (2009), however, the U.S. Supreme Court held that the Federal Circuit's blanket presumption of prejudicial error in all cases imposed an unreasonable evidentiary burden upon VA.  Rather, in Shinseki v. Sanders, the Supreme Court suggested that determinations concerning prejudicial error and harmless error should be made on a case-by-case basis.  Id.  As such, in conformance with the precedents set forth above, on appellate review the Board must consider, on a case-by-case basis, whether any potential VCAA notice errors are prejudicial to the claimant.  

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a September 2008 letter sent prior to the unfavorable decision advised the Veteran of the evidence and information necessary to substantiate his service connection claim, as well as his and VA's respective responsibilities in obtaining such evidence and information.  That letter further included notice of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.  Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and VA has complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

VA has a duty to assist the Veteran in developing his claim, which includes assisting the Veteran in obtaining any outstanding records identified VA or private medical treatment relevant to his claim, and affording him an examination when appropriate.  The Veteran underwent a VA examination in June 2014.  The examiner essentially found that the Veteran's complaints of ringing in the ears were not consistent with tinnitus associated with military noise exposure.  Given such facts, the Veteran's claimed disorder cannot be linked to military noise exposure during a period of active duty much less a period of active duty for training or inactive duty training.  Accordingly, the Board finds that no further duty to assist the Veteran is warranted.  Additional efforts to assist the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  

Analysis

The Veteran contends that his tinnitus is related to his military service, to include his active military service and National Guard Service.  

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection may also be granted for chronic disabilities if such are shown to have been manifested to a compensable degree within one year after the Veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  As an alternative to the nexus requirement, service connection for these chronic disabilities may also be established through a showing of continuity of symptomatology since service.  38 C.F.R. § 3.303(b).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

The record establishes that the Veteran had in-service noise exposure from rockets, mortars, and artillery fire.  As such, the claim turns on whether the Veteran's claimed tinnitus is related to his in-service noise exposure.  

The Board notes that the Veteran's service treatment records and National Guard treatment records are absent of any complaints, treatment, or diagnosis of tinnitus.  

VA treatment records dated August 2007 to January 2013 show that in May 2009 the Veteran reported intermittent tinnitus bilaterally.  

At the October 2011 hearing the Veteran asserted that his tinnitus was related to noise exposure during his active military and National Guard service.  The Veteran also testified that he first experienced ringing in his ears when the "first rocket" went off in his compound during active service.  

After review of the Veteran's claims file, the June 2014 VA examiner concluded that it was less likely than not that the Veteran's tinnitus was caused by or a result of military exposure.  The examiner noted that the Veteran did not report recurrent tinnitus.  The examiner explained that the Veteran noted he hears infrequent "buzzing, like a bee" in his ears that occurs approximately once a month and lasts "a few seconds".  The examiner noted that the Veteran was unable to recall a date or circumstance of onset of the buzzing sound, however the Veteran noted that it had been present for "a few years".  The examiner further noted that "this" did not attribute the infrequent "buzzing" in his ears to noise exposure from his military service.  The examiner also noted that the Veteran reported that he suffered a stroke in 2001 and has had "many problems" since that time.  Finally, the examiner noted that the Veteran's service treatment records were negative for any complaints of, or treatment for tinnitus.  

While the Veteran experienced ringing in his ears after exposure to a rocket, the VA examiner essentially found that the Veteran's current complaints of ringing in the ears like a buzzing sound were not consistent with tinnitus associated with military noise exposure.  The mere fact of an in-service injury is not enough; there must be chronic disability resulting from such injury.  The VA examiner found that the current claimed disorder is not related to in-service military noise exposure.  The Veteran is competent and credible in his belief that his current symptoms are related to symptoms he experienced during service.  The Board, however, finds that his lay belief is outweighed by the competent and credible medical opinion evidence.  The examiner is an audiologist with specialized expertise in evaluating tinnitus.  Thus, the Board finds the examiner's opinion more probative.  For these reasons, the Board finds that service connection for tinnitus is not warranted.  As the preponderance of the evidence is against this claim, the benefit of the doubt rule does not apply.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for tinnitus is denied.  



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


